   

Case 1:20-cr-00274-LEK Document 26 Filed 02/17/21 Page

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

CRIMINAL SENTENCING MINUTES

DATE: FEBRUARY 17, 2021
LOCATION: Albany, New York

foes 2 .
TIME: START+th0evAME = / END: //. AD 4M)

PRESIDING: HON. LAWRENCE E. KAHN

CLERK: Scott A. Snyder /

COURT REPORTER: Theresa Casal / Lisa Tennyson / Jacqueline Stroffolino
aa ee

 

 

UNITED STATES OF AMERICA

 

 

 

 

 

 

 

VS. NO. 1:20-CR-0274 (LEK)
JHAJUAN SABB
APPEARANCES:
Michael S. Barnett, AUSA. For the Government
Michael P. McGeown-Walker, AFPD. For the Defendant
(Telgabon LENA Cele A | Probation / Pretrial Officer
None Interpreter

 

 

a Judge inquires regarding review of presentence report and objections.

(/ | Attorney is heard on behalf of defendant. ss Wee LLL Dae
\LGHOU CL _ Aegan a Lyn Attire SVR

7 Defendant speaks on a behalf,

 

 

 

 

 

 
Case 1:20-cr-00274-LEK Document 26 Filed 02/17/21 Page 2 of 6

 

AUSA Daa speaks on behalf of government.
Vl Reguuste. 3» SVR, Timo Some’

/ The Court adopts the factual findings and guideline application in the presentence report
except (see attachment if necessary):

 

 

 

 

 

THE GUIDELINE RANGE DETERMINED BY THE COURT WILL BE NOTED ON
THE SUBSEQUENT JUDGMENT

PURSUANT TO THE ADVISORY GUIDELINES SET BY THE SENTENCING REFORM ACT OF 1987, IT IS THE JUDGMENT OF THIS COURT:

 

VY The defendant is sentenced on Count(s): eee |

 

ae a is comm Fecnmiisee to theycustody of the Bureau of Prisons to be imprisoned for a
term of months.

 

 

Sentence is to run concurrently / consecutively to

 

 

It is recommended to the BOP that the defendant participate in the Comprehensive
Residential Drug Treatment Program.

 

Upon release from imprisonment, you shall submit to a substance abuse evaluation and
complete treatment as directed by the probation officer.

 

Defendant is placed on probation for a period of: months/years.

 

Defendant is placed on supervised release for a period of: months/years.

 

v7 Upon defendant's release from imprisonment, defendant shall be placed on supervised
release for a term of years/months on count(s) to run
concurrently/consecutively.

 

 

 

 

 

 
Case 1:20-cr-00274-LEK Document 26 Filed 02/17/21 Page 3 of 6

STANDARD CONDITIONS OF SUPERVISED RELEASE

 

You must report to the probation office in the federal judicial district where you are authorized to reside
within 72 hours of your release from imprisonment, unless the probation officer instructs you to report to
a different probation office or within a different time frame.

 

After initially reporting to the probation office, you will receive instructions from the court or the probation
officer about how and when you must report to the probation officer, and you must report to the probation
officer as instructed.

 

You must not knowingly leave the federal judicial district where you are authorized to reside without first
getting permission from the court or the probation officer.

 

You must answer truthfully the questions asked by your probation officer.

 

You must live at a place approved by the probation officer. If you plan to change where you live or
anything about your living arrangements (such as the people you live with), you must notify the probation
officer at least 10 days before the change. If notifying the probation officer in advance is not possible due
to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware
of a change or expected change.

 

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must
permit the probation officer to take any items prohibited by the conditions of your supervision that he or
she observes in plain view.

 

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
officer excuses you from doing so. If you do not have full-time employment you must try to find full-time
employment, unless the probation officer excuses you from doing so. If you plan to change where you work
or anything about your work (such as your position or your job responsibilities), you must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in
advance is not possible due to unanticipated circumstances, you must notify the probation officer within
72 hours of becoming aware of a change or expected change.

 

You must not communicate or interact with someone you know is engaged in criminal activity. If you know
someone has been convicted ofa felony, you must not knowingly communicate or interact with that person
without first getting the permission of the probation officer.

 

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within
72 hours.

 

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury
or death to another person such as nunchakus or tasers).

 

You must not act or make any agreement with a law enforcement agency to act as a confidential human
source or informant without first getting the permission of the court.

 

If the probation officer determines that you pose a risk to another person (including an organization), the
probation officer may require you to notify the person about the risk and you must comply with that
instruction. The probation officer may contact the person and confirm that you have notified the person
about the risk.

 

You must follow the instructions of the probation officer related to the conditions of supervision.

 

 

 

You must provide the probation officer with access to any requested financial information.

 

 
Case 1:20-cr-00274-LEK Document 26 Filed 02/17/21 Page 4 of 6

 

 

You must submit your person, and any property, house, residence, vehicle, papers, effects, computer,
electronic communications devices, and any data storage devices or media, to search at any time, with or
without a warrant, by any federal probation officer, or any other law enforcement officer from whom the
Probation Office has requested assistance, with reasonable suspicion concerning a violation of a condition
of probation or supervised release or unlawful conduct by the defendant. Any items seized may be removed
to the Probation Office or to the office of their designee for a more thorough examination.

 

 

SPECIAL CONDITIONS WHILE UNDER SUPERVISION / PROBATION

 

You shall participate in a program for substance abuse which will include testing for use of controlled
substances, controlled substance analogues, and alcohol. This may include outpatient treatment as
recommended by the treatment provider based upon your risk and needs. You may also be required to
participate in inpatient treatment upon recommendation of the treatment provider and upon approval of the
Court. The probation office will approve the location, frequency, and duration of outpatient treatment. You
shall abide by the rules of any treatment program which may include abstaining from the use of any alcohol.
You shall contribute to the cost of any evaluation and/or treatment in an amount to be determined by the
probation officer based on your ability to pay and the availability of third party payments.

 

You shall participate in a mental health program which may include medical, psychological, or psychiatric
evaluation and outpatient treatment as recommended by the treatment provider based upon your risk and
needs. You may also be required to participate in inpatient treatment upon recommendation of the treatment
provider and upon approval of the Court. The probation office will approve the location, frequency, and
duration of outpatient treatment. You shall abide by the rules of the program which may include a
medication regimen. You shall contribute to the cost of any evaluation and/or treatment in an amount to
be determined by the probation officer based on your ability to pay and the availability of third party
payments.

 

 

 

 

 

 

 

 

 

 
Case 1:20-cr-00274-LEK Document 26 Filed 02/17/21 Page 5 of 6

be ate ate abe abe ot

FINE / COST OF INCARCERATION

 

of

A special assessment of _$ / QO (on each count) is Meg JOR the Clerk of the

Court, which is due immediately. Total special assessment is

 

Pursuant to the plea agreement, you shall forfeit to the United States all right, title and interest
property as detailed in the Forfeiture Order.

 

You shall apply all monies you receive from any income tax refunds, lottery winnings,
judgments, and/or any other anticipated or unexpected financial gains to the outstanding court-
ordered financial obligation.

 

The interest requirement is waived pursuant to 18 U.S.C. § 3612(f).

 

Defendant is to pay cost of incarceration

 

 

After considering defendant's present financial condition and the sentence just imposed, the
Court does not impose any fine or costs of incarceration or supervised release or probation
supervision, except electronic monitoring, if used.

 

The Court finds based on your financial resources, that you have the ability to pay a fine.
Defendant is to pay a fine in the amount of:_$

 

 

 

 

 

PLACEMENT, APPEALS AND MISCELLANEOUS

 

Defendant is remanded to the custody of the U.S. Marshal.

 

Defendant is to surrender to the custody of the Bureau of Prisons by reporting to the institution
designated on at .M. Defendant is to contact the United States Marshal
of this District who will advise of the institution designated. Ifthe B.O.P. has not yet completed
the institution designation, the defendant shall then surrender to the U.S. Marshal of this district.

 

Remaining Counts to the Indictment / Information are dismissed on motion of AUSA.

 

Parties advised of their appeal rights.

 

 

 

Court will recommend to BOP:

 

 

 
Case 1:20-cr-00274-LEK Document 26 Filed 02/17/21 Page 6 of 6

 

Other:

 

 

 

 

 

 

 

 

 

 

** A COPY OF THE MINUTES ARE TO BE FORWARDED TO THE CHIEF PROBATION
OFFICER OF THIS DISTRICT.

FEBRUARY 17, 2021

US. District Judge

 
